 

 

 

 

 

 

==========================================

AMENDED AND RESTATED

REAL ESTATE MORTGAGE, ASSIGNMENT OF RENTS AND PROFITS AND FIXTURE

FINANCING STATEMENT

Made By

 

HERON LAKE BIOENERGY, LLC

as Mortgagor

 

in favor of

 

COBANK, ACB, in its capacity as Administrative Agent (“Agent”)

on behalf of COMPEER FINANCIAL, FLCA

as Mortgagee

 

Dated as of March 29, 2018

 

THIS INSTRUMENT CONSTITUTES A LIEN ON ALL AFTER ACQUIRED PROPERTY OF THE
MORTGAGOR.

 

THIS INSTRUMENT CONTAINS FUTURE ADVANCE PROVISIONS AND SECURES A REVOLVING LINE
OF CREDIT.

 

NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, ENFORCEMENT OF THIS AMENDED AND
RESTATED REAL ESTATE MORTGAGE, ASSIGNMENT OF RENTS AND PROFITS AND FIXTURE
FINANCING STATEMENT IS LIMITED TO A DEBT AMOUNT OF $28,000,000.00 UNDER CHAPTER
287 OF MINNESOTA STATUTES, PLUS PROTECTIVE ADVANCES.

 

==========================================

 

This instrument was drafted by:

Melanie N. Ferguson

CoBank, ACB

Legal Loan Processing

P.O. Box 5110

Denver, CO 80217

Legal Loan Processing

(800) 542-8072

Tax statements for the real property

described in this instrument should be

sent to:

Heron Lake Bioenergy, LLC

91246 390th Avenue

Heron Lake, MN 56137-0077



1

--------------------------------------------------------------------------------

 



THIS AMENDED AND RESTATED REAL ESTATE MORTGAGE, ASSIGNMENT OF RENTS AND PROFITS
AND FIXTURE FINANCING STATEMENT, dated as of March 29, 2018 is made by HERON
LAKE BIOENERGY, LLC (hereinafter called the “Mortgagor”), a limited liability
company existing under the laws of the State of Minnesota, in favor of COBANK,
ACB, in its capacity as Administrative Agent (“Agent”) on behalf of COMPEER
FINANCIAL, FLCA (successor in interest to AgStar Financial Services, FLCA)
(collectively hereinafter called the “Mortgagee”), a federally-chartered
instrumentality of the United States.

 

RECITALS

 

WHEREAS, the Mortgagor and Mortgagee are parties to those certain Mortgage(s)
more particularly identified in Exhibit “B” of this Mortgage (individually or
collectively, the “Original Mortgage”);

 

WHEREAS, the Mortgagor has borrowed money from the Mortgagee and has issued its
promissory notes to evidence such indebtedness, which notes are more
particularly identified on Exhibit “B” of this Mortgage (individually or
collectively, the “Original Notes”), and are secured by the Original Mortgage;

 

WHEREAS, the Mortgagor deems it necessary to borrow money from the Mortgagee for
its corporate purposes and to issue its promissory notes therefor from time to
time, and to mortgage and pledge its property hereinafter described or mentioned
to secure the payment of same;

 

WHEREAS, this Mortgage restates and consolidates the Original Mortgage while
preserving the priority of the Lien (as hereinafter defined) under the Original
Mortgage securing the payment of Mortgagor’s outstanding obligations secured
under the Original Mortgage, including without limitation the Original Notes;

 

WHEREAS, all acts necessary to make this Mortgage a valid and binding legal
instrument for the security of such notes and obligations, subject to the terms
of this Mortgage, have been in all respects duly authorized.

 

NOW, THEREFORE, the parties agree that the Liens of the Original Mortgage and of
this Mortgage are hereby combined and consolidated so that such Liens shall
hereafter form one single unified Lien upon all the Mortgaged Property (as
hereinafter defined) with the same intent and with like effect as if one
mortgage covering the Mortgaged Property had been executed and delivered by the
Mortgagor to the Mortgagee.  In no event shall the Lien of the Original Mortgage
be deemed discharged or released hereby and the same is hereby expressly
preserved and confirmed as consolidated with this Mortgage.  The Original
Mortgage, as so consolidated, is hereby amended and restated in its entirety by
this Mortgage.

 

 



2

--------------------------------------------------------------------------------

 



ARTICLE I.

 

DEFINITIONS

 

Section 1.01.  Definitions.  In addition to the terms defined elsewhere in this
Mortgage, the following terms shall have the meanings specified in this Section
1.01, unless the context clearly requires otherwise.  The terms defined herein
include the plural as well as the singular.  Accounting terms used in this
Mortgage but not otherwise defined herein shall have the meanings they have
under GAAP.

 

Credit Agreements shall mean all agreements, instruments and documents between
the Mortgagor and the Mortgagee or executed by the Mortgagor in favor of the
Mortgagee which evidence or relate to the Obligations, whether now existing or
hereafter entered into, including without limitation the Original Notes, and all
amendments, supplements and restatements thereof.

 

Environmental Law shall have the meaning specified in Section 3.13.

 

Event of Default shall have the meaning specified in Section 4.01.

 

GAAP shall mean generally accepted accounting principles as established by the
American Institute of Certified Public Accountants.

 

Hazardous Materials shall have the meaning specified in Section 3.13.

 

Lien shall mean any statutory or common law consensual or non-consensual
mortgage, pledge, grant, security title or interest, lien, encumbrance or charge
of any kind against property, including, without limitation, any conditional
sale or other title retention transaction, and any lease transaction in the
nature of a security interest.

 

Maximum Debt Limit shall mean $28,000,000.00 at any one time outstanding, and
shall include advances and re-advances made from time to time pursuant to a
revolving line of credit.

 

Mortgage shall mean this Amended and Restated Real Estate Mortgage, Assignment
of Rents and Profits and Fixture Financing Statement as it may be amended or
supplemented from time to time.

 

Mortgaged Property shall have the meaning specified in Section 2.01.

 

Mortgagee shall mean Compeer Financial, FLCA.

 

Obligations shall mean all indebtedness and other obligations of the Mortgagor
to the Mortgagee of every type and description, whether now existing or
hereafter arising, fixed or contingent, as primary obligor or as guarantor or
surety, acquired directly or by assignment or otherwise, liquidated or
unliquidated, regardless of how they arise or by what agreement or instrument
they may be evidenced, including, without limitation, indebtedness under all
loans, advances and other extensions of credit made to or for the account of the
Mortgagor, including

3

--------------------------------------------------------------------------------

 



without limitation the Original Notes and any other promissory note(s) that are
more particularly identified on Exhibit “B” hereto, and including without
limitation, obligations under Interest Rate Agreements (as defined below), and
all covenants, agreements and provisions contained in this Mortgage and in any
of the Credit Agreements.  As used in this Mortgage, “Interest Rate Agreement”
means any interest rate swap, hedge, cap, collar or similar agreement, including
any master agreement published by the International Swap and Derivatives
Association, Inc., between the Mortgagor and the Mortgagee, designed to protect
the Mortgagor from fluctuations in interest rates.

 

Permitted Encumbrances shall mean:

 

(i)as to the real property specifically described in Exhibit “A” hereto, the
restrictions, exceptions, reservations, conditions, limitations, interests and
other matters which are set forth or referred to in the descriptions of such
real property; and

 

(ii)as to all Mortgaged Property, any Lien permitted under the Credit
Agreements.

 

Potential Default shall mean the occurrence of any event which with the giving
of notice and/or the passage of time and/or the occurrence of any other
condition would ripen into an Event of Default.

 

Uniform Commercial Code shall mean the Uniform Commercial Code of the state of
the Mortgagor’s Location and any state in which any of the Mortgaged Property is
located.

 

 

ARTICLE II.

 

GRANTING CLAUSES

 

Section 2.01.  Granting Clauses.  In order to secure the repayment of the
Obligations, whether such Obligations are made pursuant to a commitment, made at
the option of the Mortgagee, made after a reduction to zero or other balance, or
made otherwise, up to the Maximum Debt Limit, and to declare the terms and
conditions upon which the Obligations are to be secured, the Mortgagor, in
consideration of the premises, does hereby grant, bargain, sell, alienate,
convey, assign, transfer, mortgage, hypothecate, pledge, set over and confirm
unto the Mortgagee, and its respective assigns the following (all of which are
hereinafter collectively called the “Mortgaged Property”):

 

All right, title and interest of the Mortgagor in and to those fee and leasehold
estates in real property described in Exhibit “A” hereto, subject in each case
to those matters set forth in such Exhibit, together with all buildings,
improvements, fixed assets, personalty and fixtures (collectively,
“Improvements”), now or in the future annexed, affixed or attached to said real
property and/or Improvements; and

 

All right, title and interest of the Mortgagor in, to and under any and all
grants, privileges, rights of way, easements and other similar interests now
owned, held, leased, enjoyed or exercised,

4

--------------------------------------------------------------------------------

 



or which may hereafter be owned, held, leased, acquired, enjoyed or exercised,
by the Mortgagor for the purposes of, or in connection with the real property
described in Exhibit “A” hereto or the construction, acquisition, ownership, use
or operation by or on behalf of the Mortgagor of all Improvements, wherever
located; and

 

Also, all right, title and interest of the Mortgagor in and to all rents, income
(both from services and occupation), royalties, revenues and payments, including
prepayments and security deposits (collectively the “Rents”), which are now or
hereafter due or to be paid in connection with the Mortgaged Property.

 

TOGETHER WITH all tenements, hereditaments and appurtenances belonging or
otherwise pertaining to the Mortgaged Property or any part thereof, with all
reversions, remainders, rents, income, revenues, profits, cash, proceeds,
products and benefits at any time derived, received or had from any or all of
the Mortgaged Property and all deposits or other accounts into which the same
may be deposited.

 

TO HAVE AND TO HOLD the Mortgaged Property unto the Mortgagee and its respective
assigns forever, to secure the payment and performance of the Obligations,
including, without limitation, the due performance of the covenants, agreements
and provisions herein contained, and for the uses and purposes and upon the
terms, conditions, provisos and agreements hereinafter expressed and declared.

 

PROVIDED NEVERTHELESS, should the Mortgagor pay and perform all of the
Obligations, then this instrument will be of no further force and effect, and
this Mortgage shall be satisfied by the Mortgagee, at the expense of the
Mortgagor.

 

 

ARTICLE III.

 

PARTICULAR REPRESENTATIONS, WARRANTIES AND
COVENANTS OF THE MORTGAGOR

 

The Mortgagor represents, warrants and, except as otherwise permitted by the
Mortgagee, covenants with the Mortgagee as follows:

 

Section 3.01.  Authority to Execute and Deliver this Mortgage; All Action Taken;
Enforceable Obligations.  The Mortgagor is authorized under its articles of
incorporation and bylaws or other applicable organizational documents and all
applicable laws and by corporate or organizational action to execute and deliver
this Mortgage; and this Mortgage is, and any amendment, supplement or
restatement of this Mortgage, when executed and delivered will be, the legal,
valid and binding obligations of the Mortgagor which are enforceable in
accordance with their respective terms.

 

Section 3.02.  Authority to Mortgage Property; No Liens; Exception for Permitted
Encumbrances; Mortgagor to Defend Title and Remove Liens.  The Mortgagor has
good and marketable title to all fee and leasehold estates in real property and
good, right and lawful authority

5

--------------------------------------------------------------------------------

 



to mortgage the Mortgaged Property for the purposes herein expressed.  The
Mortgaged Property is free and clear of any Lien affecting the title thereto,
except Permitted Encumbrances.  The Mortgagor will, so long as any of the
Obligations shall remain unpaid, maintain and preserve the Lien of this Mortgage
superior to all other Liens, other than Permitted Encumbrances, and will forever
warrant and defend the title to the Mortgaged Property against any and all
claims and demands.

 

Section 3.03.  No Encumbrances on Mortgaged Property.  The Mortgagor will not
create, incur, suffer or permit to exist any Lien on any of the Mortgaged
Property, except for Permitted Encumbrances.  Except for claims giving rise to
Permitted Encumbrances, the Mortgagor will promptly pay or discharge any and all
obligations for or on account of which any such Lien might exist.

 

Section 3.04.  Sale or Transfer of Mortgaged Property.  The Mortgagor shall not
sell, lease or transfer any of the Mortgaged Property to any person or entity
except as permitted in the Credit Agreements.

 

Section 3.05.  Payment of Obligations.  The Mortgagor will duly and punctually
pay all amounts due under the Obligations, at the dates and places and in the
manner provided in all Credit Agreements, and all other sums becoming due
hereunder.

 

Section 3.06.  Preservation of Franchises and Compliance with Laws.  The
Mortgagor will take or cause to be taken all such action as may from time to
time be necessary to obtain, preserve and renew all franchises, rights of way,
easements, permits, and licenses now or hereafter granted or upon it conferred
necessary to the operations of the Mortgagor, and will comply in all material
respects with all laws, ordinances, regulations, and requirements applicable to
it or the Mortgaged Property.

 

Section 3.07.  Maintenance of Mortgaged Property.  The Mortgagor will at all
times maintain and preserve the Mortgaged Property and each and every material
part and parcel thereof in good repair, working order and condition, ordinary
wear and tear excepted, and in material compliance with all applicable laws,
ordinances, regulations, and requirements, and will from time to time make all
needed and proper repairs, renewals, and replacements, and useful and proper
alterations, additions, betterments and improvements, and will, subject to
contingencies beyond its reasonable control, at all times keep its plant and
properties in continuous operating condition and use all reasonable diligence to
furnish the consumers served by it through the Mortgaged Property, or any part
thereof, with adequate services furnished by the Mortgagor.

 

Section 3.08.  Insurance; Restoration of Damaged Mortgaged Property.  The
Mortgagor will maintain insurance as required by the Credit Agreements.  In the
event of damage to or the destruction or loss of any portion of the Mortgaged
Property, unless the Mortgagee shall otherwise agree, the Mortgagor shall
replace or restore such damaged, destroyed or lost portion so that the Mortgaged
Property shall be in substantially the same condition as it was in prior to such
damage, destruction or loss.  Provided no Potential Default or Event of Default
then exists, the Mortgagee shall provide to the Mortgagor any insurance proceeds
received by the Mortgagee upon such reasonable terms and conditions as the
Mortgagee may require to ensure that such proceeds

6

--------------------------------------------------------------------------------

 



are used for the foregoing purpose and that such required replacement or
restoration will be completed.  The Mortgagor shall replace the lost portion of
the Mortgaged Property or shall commence such restoration promptly after such
damage, destruction or loss shall have occurred and shall complete such
replacement or restoration as expeditiously as practicable, and shall pay or
cause to be paid, out of the proceeds of such insurance or otherwise, all costs
and expenses in connection therewith so that such replacement or restoration
shall be so completed that the portion of the Mortgaged Property so replaced or
restored shall be free and clear of all Liens, except for Permitted
Encumbrances.  At the request of the Mortgagee, the Mortgagor shall exercise
such rights and remedies which it may have under any insurance policy or
fidelity bond and which may be designated by the Mortgagee, and the Mortgagor
hereby irrevocably appoints the Mortgagee as its agent to exercise such rights
and remedies under any insurance policy or bond as the Mortgagee may choose, and
the Mortgagor shall pay all reasonable costs and expenses incurred by the
Mortgagee in connection with such exercise.

 

Section 3.09.  Mortgagee Right to Expend Money to Protect Mortgaged Property.
 From time to time, the Mortgagee may, in its sole discretion, but shall not be
obligated to, advance funds on behalf of the Mortgagor, in order to ensure
compliance with any covenant or agreement of the Mortgagor made in or pursuant
to this Mortgage or any of the Credit Agreements, to preserve or protect any
right or interest of the Mortgagee in the Mortgaged Property or under or
pursuant to this Mortgage or any of the Credit Agreements, including, without
limitation, the payment of any insurance premiums or taxes and the satisfaction
or discharge of any judgment or any Lien upon the Mortgaged Property or other
property or assets of the Mortgagor (other than Permitted Encumbrances);
provided, however, that the making of any such advance by the Mortgagee shall
not constitute a waiver by the Mortgagee of any Event of Default with respect to
which such advance is made nor excuse the Mortgagor from any performance
required hereunder.  The Mortgagor shall pay to the Mortgagee upon demand all
such advances made by the Mortgagee with interest thereon at a rate equal at all
times to 4% per annum above the rate(s) of interest that would otherwise be in
effect under the terms of the applicable promissory note(s).  All such advances
and accrued interest shall be secured by this Mortgage.

 

Section 3.10.  Further Assurances.  Upon the request of the Mortgagee, the
Mortgagor shall promptly do all acts and things, including the execution,
acknowledgment and delivery of such amendments hereto and other instruments and
documents as the Mortgagee may request, to enable the Mortgagee to perfect and
maintain the Lien of this Mortgage and/or the Mortgagee’s rights and remedies
hereunder.  The Mortgagor shall notify the Mortgagee promptly upon the
acquisition of any fee or leasehold estate in real property and, to the extent
required under the Credit Agreement, shall execute and record such amendments or
supplements to this Mortgage or other documents or instruments as are necessary
or appropriate to subject such real property to the Lien of this Mortgage and
shall deliver such executed and recorded amendments or supplements or other
documents or instruments to the Mortgagee.  In the event the Mortgagor fails to
take any action required under this Section 3.10, the Mortgagee may take any
such action and make, execute and record any such instruments and documents for
and in the name of the Mortgagor, and the Mortgagor hereby irrevocably appoints
the Mortgagee as its attorney-in-fact to take such actions, which appointment is
coupled with an interest and irrevocable.

 



7

--------------------------------------------------------------------------------

 



Section 3.11.  Condemnation, Etc.  In the event that the Mortgaged Property or
any part thereof shall be taken under the power of eminent domain or like power,
then, unless the Mortgagee otherwise consents, all proceeds and avails thereof
shall be applied by the Mortgagor to the prepayment of the Obligations (such
prepayments to be applied in such order and manner as the Mortgagee may, in its
sole discretion, elect).

 

Section 3.12.  Conflict with Mortgage Terms.  The provisions of this Mortgage
and the Credit Agreements shall be cumulative and not mutually exclusive,
notwithstanding any inconsistencies.

 

Section 3.13.  Environmental Representations, Warranties and Covenants.  The
Mortgagor makes the following representations, warranties and covenants, all of
which are subject to any exceptions that the Mortgagor may have previously
disclosed in writing to the Mortgagee, and which, to the extent that they deal
with representations of fact, are based on the Mortgagor’s present knowledge,
arrived at after reasonable inquiry.

 

(A)Use of the Mortgaged Property.

 

(1)The Mortgagor shall:  (a) use, handle, transport or store Hazardous Materials
as defined under any Environmental Law (both as hereinafter defined); and (b)
store or treat non-hazardous wastes:  (i) in a good and prudent manner in the
ordinary course of business; and (ii) in compliance with all applicable
Environmental Laws.

 

(2)The Mortgagor shall not conduct or allow to be conducted, in violation of any
Environmental Law, any business, operations or activity on the Mortgaged
Property, or, except in strict compliance with applicable law, employ or use the
Mortgaged Property to generate, use, handle, manufacture, treat, store, process,
transport or dispose of any Hazardous Materials, or any other substance which is
prohibited, controlled or regulated under applicable law.  The Mortgagor shall
not use the Mortgaged Property in a way that poses a threat or nuisance to
public safety, health or the environment, or cause or allow to be caused a known
or suspected release of Hazardous Materials, on, under, or from the Mortgaged
Property.

 

(3)The Mortgagor shall not do or permit any act or thing, business or operation
that poses an unreasonable risk of harm, or impairs or may impair the value of
the Mortgaged Property or any part thereof.

 

(B)Condition of the Mortgaged Property.

 

(1)The Mortgagor shall take all appropriate response actions, including any
removal and remedial actions, in the event of a release, emission, discharge or
disposal of Hazardous Materials in, on, under, or about the Mortgaged Property,
so as to remain in compliance with all Environmental Laws.

 

(2)All underground tanks, wells, septic tanks, ponds, pits, or any other storage
tanks (whether currently in use or abandoned) on the Mortgaged Property, if any,
are, as of the date hereof, maintained in compliance with all applicable
Environmental Laws.



8

--------------------------------------------------------------------------------

 



 

(C)Notice of Environmental Problems or Litigation.  Neither the Mortgagor nor
any of its tenants have given, nor were they required to give, nor have they
received, any notice, letter, citation, order, warning, complaint, inquiry,
claim or demand that:  (1) the Mortgagor and/or any of its tenants have
violated, or are about to violate, any Environmental Law, judgment or order; (2)
there has been a release, or there is a threat of release, of Hazardous
Materials from the Mortgaged Property; (3) the Mortgagor and/or its tenants may
be or are liable, in whole or in part, for the costs of cleaning up,
remediating, removing or responding to a release or a threatened release of
Hazardous Materials; or (4) the Mortgaged Property is subject to a Lien in favor
of any governmental entity for any liability, costs or damages, under any
Environmental Law arising from, or costs incurred by such governmental entity in
response to, a release or a threatened release of a Hazardous Material.  The
Mortgagor further represents and warrants that no conditions currently exist or
are currently reasonably foreseeable that would subject the Mortgagor to any
such investigation, litigation, administrative enforcement or to any damages,
penalties, injunctive relief, or cleanup costs under any Environmental
Law.  Upon receipt of any such notice, the Mortgagor and its tenants shall
immediately provide a copy to the Mortgagee.

 

(D)Right of Inspection.  The Mortgagor hereby grants, and will cause any of its
tenants to grant, to the Mortgagee, its agents, attorneys, employees,
consultants, contractors, successors and assigns, an irrevocable license and
authorization, upon reasonable notice, to enter upon and inspect the Mortgaged
Property and facilities thereon, and perform such tests, including without
limitation, subsurface testing, soils and groundwater testing, and other tests
which may physically invade the Mortgaged Property, as the Mortgagee, in its
sole discretion, determines are necessary to protect its security interest;
provided, however, that under no circumstances shall the Mortgagee be obligated
to perform such inspections or tests.

 

(E)Indemnity.  The Mortgagor agrees to indemnify and hold the Mortgagee, its
directors, employees, agents, and its successors and assigns, harmless from and
against any and all claims, losses, damages, liabilities, fines, penalties,
charges, judgments, administrative orders, remedial action requirements,
enforcement actions of any kind, and all costs and expenses incurred in
connection therewith (including without limitation attorney’s fees and expenses)
arising directly or indirectly, in whole or in part, out of any failure of the
Mortgagor to comply with the environmental representations, warranties, and
covenants contained herein.

 

(F)Continuation of Representations, Warranties, Covenants and Indemnities.  The
Mortgagor’s representations, warranties, covenants, and indemnities contained
herein shall survive the occurrence of any event whatsoever, including, without
limitation, the satisfaction of the Obligations secured hereby, the reconveyance
or foreclosure of this Mortgage, the acceptance by the Mortgagee of a deed in
lieu of foreclosure, or any transfer or abandonment of the Mortgaged Property.

 

(G)Corrective Action.  In the event the Mortgagor is in breach of any of its
representations, warranties or agreements as set forth above, then, without
limiting the Mortgagee’s other rights hereunder, the Mortgagor, at its sole
expense, shall take all actions required, including, without limitation,
environmental cleanup of the Mortgaged Property, to comply with the
representations, warranties, and covenants contained herein and with all

9

--------------------------------------------------------------------------------

 



applicable legal requirements and, in any event, shall take all actions deemed
necessary under all applicable Environmental Laws.

 

(H)Hazardous Materials Defined.  The term “Hazardous Materials” shall mean
dangerous, toxic, or hazardous pollutants, contaminants, chemicals, wastes,
materials or substances, as defined in or governed by the provisions of any
Environmental Law.

 

(I)Environmental Law Defined.  The term “Environmental Law” shall mean any
federal, state or local laws, statute, ordinance, rule, regulation,
administration order, or permit now in effect or hereinafter enacted, pertaining
to the public health, safety, industrial hygiene, or the environmental
conditions on, under or about the Mortgaged Property.

 

Section 3.14.  Non-Homestead Property.  The Mortgaged Property is not homestead
property.

 

 

ARTICLE IV.

 

EVENTS OF DEFAULT AND

REMEDIES OF THE MORTGAGEE

 

Section 4.01.  Events of Default.  Each of the following shall be an “Event of
Default”:

 

(A)default shall be made in the payment of any amount due under any Obligation;

 

(B)default shall be made in the due observance or performance of any of the
covenants, conditions or agreements on the part of the Mortgagor, and, if such
default shall be under Sections 3.06, 3.07, or 3.08 hereof, such default shall
continue for a period of thirty (30) days after written notice specifying such
default and requiring the same to be remedied shall have been given to the
Mortgagor by the Mortgagee;

 

(C)any representation or warranty made by the Mortgagor herein, or in any
certificate, instrument or document delivered hereunder, shall prove to be false
or misleading in any material respect on or as of the date made;

 

(D)an “Event of Default” shall have occurred under any Credit Agreement or, in
the event any Credit Agreement does not contain specified “Events of Default,”
the Mortgagor shall breach or be in default of any Credit Agreement; and

 

(E)an event of damage, destruction or loss or a taking under the power of
eminent domain or like power (or transfer in lieu of such taking) shall have
had, in the judgment of the Mortgagee, a material adverse effect on the ability
of the Mortgagor to pay or perform the Obligations.

 



10

--------------------------------------------------------------------------------

 



Section 4.02.  Acceleration of Maturity.  If an Event of Default shall have
occurred and be continuing, the Mortgagee may declare the Obligations to be due
and payable immediately by a notice in writing to the Mortgagor, and upon such
declaration, all Obligations shall become due and payable immediately, anything
contained herein or in the Credit Agreements to the contrary notwithstanding.

 

Section 4.03.  Remedies of the Mortgagee.  If one or more Events of Default
shall occur, the Obligations shall be due and payable without presentment,
demand or further notice of any kind.  The Mortgagee shall have the right to
proceed to protect and enforce its right by one or more of the following
remedies:

 

(A)THE MORTGAGEE SHALL HAVE THE RIGHT TO BRING SUIT either for damages, for
specific performance of any agreement contained in this Mortgage or any Loan
Document (as defined in the Credit Agreement), for the foreclosure of this
Mortgage, or for the enforcement of any other appropriate legal or equitable
remedy;

 

(B)THE MORTGAGEE SHALL HAVE THE RIGHT TO SELL THE MORTGAGED PROPERTY AT PUBLIC
AUCTION AND CONVEY THE SAME TO THE PURCHASER IN FEE SIMPLE, as provided by law,
the provisions of Minnesota Statutes Chapter 582.30 being hereby waived, the
Mortgagor, and Guarantor, if any, to remain liable for any deficiency.  Said
sale may be as one tract or otherwise, at the sole option of the Mortgagee.  In
the event of any sale of the Mortgaged Property pursuant to any judgment or
decree of any court or at public auction or otherwise in connection with the
enforcement of any of the terms of this Mortgage, the Mortgagee, its successors
or assigns, may become the purchaser, and for the purpose of making settlement
for or payment of the purchase price, shall be entitled to deliver over and use
any Note (as defined in the Credit Agreement) and any claims for interest
accrued and unpaid thereon, together with all other sums, with interest,
advanced or secured hereby and unpaid hereunder, in order that there may be
credited as paid on the purchase price the total amount of the Obligations then
due, including principal and interest on the Obligations and all other sums,
with interest, advanced or secured hereby and unpaid hereunder or under any of
the other Loan Documents;

 

(C)THE MORTGAGEE SHALL HAVE THE RIGHT TO OBTAIN THE APPOINTMENT OF A RECEIVER at
any time after the occurrence of an Event of Default.  The Mortgagee may apply
for the appointment of a receiver to the district court for the county where the
Mortgaged Property or any part thereof is located, by an action separate from
any foreclosure of this Mortgage pursuant to Minnesota Statutes Chapter 580 or
pursuant to Minnesota Statutes Chapter 581, or as a part of the foreclosure
action under said Chapter 581 (it being agreed that the existence of a
foreclosure pursuant to said Chapter 580 or a foreclosure action pursuant to
said Chapter 581 is not a prerequisite to any action for a receiver
hereunder).  The Mortgagee shall be entitled to the appointment of a receiver
without regard to waste, adequacy of the security or solvency of the
Mortgagor.  The receiver, who shall be an experienced property manager, shall
collect (until the Obligations are fully paid and satisfied and, in the case of
a foreclosure sale, during the entire redemption period) the Rents, and shall
manage the Mortgaged Property, execute leases within or beyond the period of the
receivership if approved by the court and apply all rents, profits and other
income collected by him in the following order:



11

--------------------------------------------------------------------------------

 



 

(i)to the payment of all reasonable fees of the receiver, if any, approved by
the court;

 

(ii)to the repayment of tenant security deposits, with interest thereon, as
required by Minnesota Statutes, § 504B.178;

 

(iii)to the payment when due of delinquent or current real estate taxes or
special assessments with respect to the Mortgaged Property, or the periodic
escrow for the payment of the same;

 

(iv)to the payment when due of premiums for insurance of the type required by
this Mortgage, or the periodic escrow for the payment of the same;

 

(v)to the payment for the keeping of the covenants required of a lessor or
licensor pursuant to Minnesota Statutes, § 504B.161, subdivision 1;

 

(vi)to the payment of all expenses for normal maintenance of the Mortgaged
Property; and

 

(vii)the balance to the Mortgagee (a) if received prior to the commencement of a
foreclosure, to be applied to the Obligations, in such order as the Mortgagee
may elect and (b) if received after the commencement of a foreclosure, to be
applied to the amount required to be paid to effect a reinstatement prior to
foreclosure sale, or, after a foreclosure sale to any deficiency and thereafter
to the amount required to be paid to effect a redemption, all pursuant to
Minnesota Statutes, §§ 580.30, 580.23 and 581.10, with any excess to be paid to
the Mortgagor.  Provided, that if this Mortgage is not reinstated nor the
Mortgaged Property redeemed as provided by said §§ 580.30, 580.23 or 581.10, the
entire amount paid to the Mortgagee pursuant hereto shall be the property of the
Mortgagee together with all or any part of the Mortgaged Property acquired
through foreclosure.

 

The Mortgagee shall have the right, at any time and without limitation, as
provided in Minnesota Statutes, § 582.03, to advance money to the receiver to
pay any part or all of the items which the receiver should otherwise pay if cash
were available from the Mortgaged Property and sums so advanced, with interest
at the rate set forth in Section 3.09 hereof, shall be secured hereby, or if
advanced during the period of redemption shall be part of the sum required to be
paid to redeem from the sale;

 

(D)THE MORTGAGEE SHALL HAVE THE RIGHT TO COLLECT THE RENTS from the Mortgaged
Property and apply the same in the manner hereinbefore provided with respect to
a receiver.  For that purpose, the Mortgagee may enter and take possession of
the Mortgaged Property and manage and operate the same and take any action
which, in the Mortgagee’s judgment, is necessary or proper to collect the Rents
and to conserve the value of the Mortgaged Property.  The Mortgagee may also
take possession of, and for these purposes use, any and all of the personal
property.  The expense (including any receiver’s fees, attorneys’ fees, costs
and agent’s compensation) incurred pursuant to the powers herein contained shall
be secured by

12

--------------------------------------------------------------------------------

 



this Mortgage.  The Mortgagee shall not be liable to account to the Mortgagor
for any action taken pursuant hereto other than to account for any Rents
actually received by the Mortgagee.  Enforcement hereof shall not cause the
Mortgagee to be deemed a mortgagee in possession unless the Mortgagee elects in
writing to be a mortgagee in possession;

 

(E)THE MORTGAGEE SHALL HAVE THE RIGHT TO ENTER AND TAKE POSSESSION of the
Mortgaged Property and manage and operate the same in conformity with all
applicable laws and take any action which, in the Mortgagee’s judgment, is
necessary or proper to conserve the value of the Mortgaged Property;

 

(F)THE MORTGAGEE SHALL HAVE ALL OF THE RIGHTS AND REMEDIES PROVIDED IN THE
UNIFORM COMMERCIAL CODE including the right to proceed under the Uniform
Commercial Code provisions governing default as to any personal property
separately from the real estate included within the Mortgaged Property, or to
proceed as to all of the Mortgaged Property in accordance with its rights and
remedies in respect of said real estate.  If the Mortgagee should elect to
proceed separately as to the personal property, the Mortgagor agrees to make
such personal property available to the Mortgagee at a place or places
acceptable to the Mortgagee, and if any notification of intended disposition of
any of such personal property is required by law, such notification shall be
deemed reasonably and properly given if given at least ten (10) days before such
disposition in the manner hereinafter provided; and

 

(G)THE MORTGAGEE SHALL HAVE THE RIGHT TO FILE PROOF OF CLAIM and other documents
as may be necessary or advisable in order to have its claims allowed in any
receivership, insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceedings affecting the Mortgagor, its creditors
or its property, for the entire amount due and payable by the Mortgagor in
respect of the Obligations at the date of the institution of such proceedings,
and for any additional amounts which may become due and payable by the Mortgagor
after such date.

 

Each remedy herein specifically given shall be in addition to every other right
now or hereafter given or existing at law or in equity, and each and every right
may be exercised from time to time and as often and in such order as may be
deemed expedient by the Mortgagee and the exercise or the beginning of the
exercise of one right shall not be deemed a waiver of the right to exercise at
the same time or thereafter any other right.  The Mortgagee shall have all
rights and remedies available under the law in effect now and/or at the time
such rights and remedies are sought to be enforced, whether or not they are
available under the law in effect on the date hereof.

 

Section 4.04.  Expenses of Exercising Rights, Powers and Remedies.  The
reasonable expenses (including any receiver’s fees, attorneys’ fees, appraisers’
fees, environmental engineers’ and/or consultants’ fees, costs incurred for
documentary and expert evidence, stenographers’ charges, publication costs,
costs (which may be estimated as to items to be expended after entry of the
decree of foreclosure) of procuring all abstracts of title, continuations of
abstracts of title, title searches and examinations, title insurance policies
and commitments and extensions therefor, Torrens duplicate certificates of
title, Uniform Commercial Code and chattel lien searches, and similar data and
assurances with respect to title as the Mortgagee may deem reasonably necessary
either to prosecute any foreclosure action or to evidence to bidders at any sale
which may be had

13

--------------------------------------------------------------------------------

 



pursuant to any foreclosure decree the true condition of the title to or the
value of the Mortgaged Property, and agent’s compensation) incurred by the
Mortgagee after the occurrence of any Event of Default and/or in pursuing the
rights, powers and remedies contained in this Mortgage shall be immediately due
and payable by the Mortgagor, with interest thereon from the date incurred at
the rate set forth in Section 3.09 hereof, and shall be added to the
indebtedness secured by this Mortgage.

 

Section 4.05.  Restoration of Position.  In case the Mortgagee shall have
proceeded to enforce any right under this Mortgage by foreclosure, sale, entry
or otherwise, and such proceedings shall have been discontinued or abandoned for
any reason or shall have been determined adversely, then, and in every such
case, the Mortgagor and the Mortgagee shall be restored to their former
positions and rights hereunder with respect to the Mortgaged Property subject to
the lien hereof.

 

Section 4.06.  Marshalling.  The Mortgagor, for itself and on behalf of all
persons, parties and entities which may claim under the Mortgagor, hereby waives
all requirements of law relating to the marshalling of assets, if any, which
would be applicable in connection with the enforcement by the Mortgagee of its
remedies for an Event of Default hereunder, absent this waiver.  The Mortgagee
shall not be required to sell or realize upon any portion of the Mortgaged
Property before selling or realizing upon any other portion thereof.

 

Section 4.07.  Remedies Cumulative; No Election.  Every right or remedy herein
conferred upon or reserved to the Mortgagee shall be cumulative and shall be in
addition to every other right and remedy given hereunder or under any Credit
Agreement or now or hereafter existing at law, or in equity, or by statute.  The
pursuit of any right or remedy shall not be construed as an election.

 

Section 4.08.  Waiver of Appraisement Rights.  The Mortgagor, for itself and all
who may claim through or under it, covenants that it will not at any time insist
upon or plead, or in any manner whatever claim, or take the benefit or advantage
of, any appraisement, valuation, stay, extension or redemption laws now or
hereafter in force in any locality where any of the Mortgaged Property may be
situated, in order to prevent, delay or hinder the enforcement or foreclosure of
this Mortgage, or the absolute sale of the Mortgaged Property, or any part
thereof, or the final and absolute putting into possession thereof, immediately
after such sale, of the purchaser or purchasers thereat, and the Mortgagor, for
itself and all who may claim through or under it, hereby waives the benefit of
all such laws unless such waiver shall be forbidden by law.

 

 

ARTICLE V.

 

POSSESSION UNTIL DEFAULT; SATISFACTION

 

Section 5.01.  Possession Until Default.  Until one or more Events of Default
shall have occurred, the Mortgagor shall be permitted to retain actual
possession of the Mortgaged Property, and to manage, operate and use the same
and any part thereof, with the rights and franchises appertaining thereto,
including, without limitation, to collect, receive, take, use and enjoy the
rents,

14

--------------------------------------------------------------------------------

 



revenues, issues, earnings, income, products, profits and proceeds thereof or
therefrom, subject to the provisions of this Mortgage.

 

Section 5.02.  Satisfaction.  If the Mortgagor shall well and truly pay or cause
to be paid the Obligations at the times and in the manner provided in the Credit
Agreements, and shall also pay or cause to be paid all other sums payable by the
Mortgagor hereunder, and shall keep and perform all covenants herein and in all
Credit Agreements required to be kept and performed by it, and there are no
further obligations to make advances to the Mortgagor under any of the Credit
Agreements, then and in that case, all property, rights and interest hereby
conveyed or assigned or pledged shall, upon the written request of the
Mortgagor, revert to the Mortgagor and the estate, right, title and interest of
the Mortgagee shall thereupon cease, determine and become void, and the
Mortgagee, in such case, at the Mortgagee’s cost and expense, shall enter
satisfaction of this Mortgage upon the record.

 

 

ARTICLE VI.

 

MISCELLANEOUS

 

Section 6.01.  Property Deemed Real Property.  It is hereby declared to be the
intention of the Mortgagor that all the Mortgaged Property, including, without
limitation, all rights of way and easements granted or given to the Mortgagor or
obtained by it to use real property in connection with the construction,
acquisition, ownership, use or operation of the Improvements, and all other
property physically attached to any of the foregoing, including fixtures now or
in the future attached to any of the foregoing, shall be deemed to be real
property.

 

Section 6.02.  Mortgage to Bind and Benefit Successors and Assigns.  All of the
covenants, stipulations, promises, undertakings and agreements herein contained
by or on behalf of the Mortgagor shall bind its successors and assigns, whether
so specified or not, and all titles, rights and remedies hereby granted to or
conferred upon the Mortgagee shall pass to and inure to the benefit of the
successors and assigns of the Mortgagee.  The Mortgagor hereby agrees to execute
such consents, acknowledgments and other instruments as may be requested by the
Mortgagee in connection with the assignment, transfer, mortgage, hypothecation
or pledge of the rights or interests of the Mortgagee hereunder or under the
Credit Agreements or in and to any of the Mortgaged Property.

 

Section 6.03.  Headings.  The descriptive headings of the various articles and
sections of this Mortgage were formulated and inserted for convenience only and
shall not be deemed to affect the meaning or construction of any of the
provisions hereof.

 

Section 6.04.  Notices.  All demands, notices, reports, approvals, designations
or directions required or permitted to be given hereunder shall be in writing
and shall be deemed to be properly given if sent by registered or certified
mail, postage prepaid, or delivered by hand, or sent by facsimile transmission,
receipt confirmed, addressed to the proper party or parties at the following
address:

 



15

--------------------------------------------------------------------------------

 



As to the Mortgagor:Heron Lake Bioenergy, LLC

91246 390th Avenue

Heron Lake, MN 56137-0077

Attention:  CFO

Telephone No:  (320) 564-3100

Fax No:  (507) 793-0078

 

As Agent to the Mortgagee:CoBank, ACB

6340 S. Fiddlers Green Cir.

Greenwood Village, CO 80111

Attention:  Regional Agribusiness Banking Group

Fax No:  (303) 740-4002

 

Either such party may from time to time designate to each other a new address to
which demands, notices, reports, approvals, designations or directions may be
addressed, and from and after any such designation, the address designated shall
be deemed to be the address of such party in lieu of the address given above.

 

Section 6.05.  Severability.  The invalidity of any one or more phrases,
clauses, sentences, paragraphs or provisions of this Mortgage shall not affect
the remaining portions hereof.

 

Section 6.06.  Governing Law.  The effect and meaning of this Mortgage, and the
rights of all parties hereunder, shall be governed by, and construed according
to, the laws of the State of Minnesota, except to the extent governed by federal
law.

 

Section 6.07.  Indemnification by the Mortgagor of the Mortgagee.  The Mortgagor
agrees to indemnify and save harmless the Mortgagee against any liability or
damages which the Mortgagee may incur or sustain in the exercise and performance
of its rightful powers and duties hereunder, including any liability or damages
arising from the Mortgagor’s failure to comply with any Environmental Law or the
like applicable to the Mortgaged Property.  For such indemnity, the Mortgagee
shall be secured under this Mortgage in the same manner as the Obligations and
all amounts payable under this Section shall be paid to the Mortgagee with
interest at the rate specified in Section 3.09.  The Mortgagor’s obligations
under this Section shall survive the exercise by the Mortgagee of its rights and
remedies hereunder, any foreclosure on all or any part of the Mortgaged Property
and the cancellation or satisfaction of this Mortgage.

 

Section 6.08.  Assignment of Rents and Profits.  This Mortgage constitutes an
assignment of rents and profits within the meaning of Minnesota Statutes, §§
559.17 and 576.01, and is intended to comply fully with the provisions thereof,
and to afford the Mortgagee, to the fullest extent allowed by law, the rights
and remedies of a mortgage lender or secured lender pursuant thereto.

 

Section 6.09.  Fixture Filing.  This instrument shall be deemed to be a Fixture
Filing within the meaning of the Minnesota Uniform Commercial Code, and for such
purpose, the following information is given:

 



16

--------------------------------------------------------------------------------

 



(a)Name and address of Debtor:Heron Lake Bioenergy, LLC

91246 390th Avenue

Heron Lake, MN 56137-0077

Fax No.:  (507) 793-0078

 

(b)Name and address of SecuredCOBANK, ACB, in its capacity as Administrative
Agent

Party:(“Agent”) on behalf of COMPEER FINANCIAL, FLCA

6340 S. Fiddlers Green Cir.

Greenwood Village, CO 80111

Attention:  Regional Agribusiness Banking Group

Fax No.:  (303) 740-4002

 

(c)Description of the types (or

items) of property covered by

this Fixture Filing:See granting clauses.

 

(d)Description of real estate

to which the collateral is

attached or upon which it

is or will be locatedSee Exhibit “A” hereto.

 

Some of the above-described collateral is or is to become fixtures upon the
above described real estate, and this Fixture Filing is to be filed for record
in the public real estate records.

 

Section 6.10.  Payment of Mortgage Registry Tax.  The Mortgagee is aware of the
provisions of Minn. Statutes §287.05, Subd. 5, and shall comply with the
requirements contained therein with respect to future advances under this
Mortgage, if any.

 

Section 6.11.  Revolving Credit.  This Mortgage secures indebtedness to be
advanced from time to time and outstanding under the revolving credit line
established by the Credit Agreements.  Pursuant to the Credit Agreements,
advances, payments and re-advances may be made from time to time.  The maximum
principal amount of the line of credit which may be secured by this Mortgage at
any one time is the Maximum Debt Limit set forth in Section 1.01 hereof.  The
parties agree, and mutually intend, that a reduction of the outstanding
revolving credit line to zero shall not constitute an extinguishment of the debt
secured hereby, unless and until a satisfaction of this Mortgage is executed by
the Mortgagee and delivered to the Mortgagor.  If, after such reduction to zero,
subsequent re-advances are made from said revolving credit line, the subsequent
re-advances so made shall not constitute a new debt, and shall constitute a
continuation of the original debt evidenced by the Credit Agreements and secured
hereby.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 





17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each of HERON LAKE BIOENERGY, LLC, as Mortgagor, and COMPEER
FINANCIAL, FLCA, as Mortgagee, has caused this Amended and Restated Real Estate
Mortgage, Assignment of Rents and Profits and Fixture Financing Statement to be
signed in its name by its officers thereunto duly authorized, all as of the day
and year first above written.

 

HERON LAKE BIOENERGY, LLC, Mortgagor

 

 

 By:/s/ Stacie Schuler

 Printed Name:Stacie Schuler

 Title:   CFO

 

 

STATE OF MINNESOTA)

)

COUNTY OF  Chippewa)

 

The foregoing instrument was acknowledged before me this 1st        day of
March, 2018, by Stacie Schuler, the CFO of Heron Lake Bioenergy, LLC, a
Minnesota limited liability company, on behalf of said limited liability
company.

 

(SEAL)Angela Paulson

Notary Public

 

My commission expires:   01/31/2021

<SEAL> Angela Mary Paulson

Notary Public - Minnesota

My Commission Expires 01/31/2021

 





18

--------------------------------------------------------------------------------

 



COMPEER FINANCIAL, FLCA, Mortgagee

 

 

 By:   /s/ Erik J. Moe

 Printed Name:  Erik. J. Moe

 Title:  Mgr Syndications & Agency

 

 

STATE OF MINNESOTA)

)

COUNTY OF Dakota)

 

The foregoing instrument was acknowledged before me this 13th day of February,
2018, by Erik J. Moe, the Manager Syndications & Agency of Compeer Financial,
FLCA, a federally-chartered instrumentality of the United States.

 

Witness my hand and official seal.

 

 



 By:  /s/ Susan M. Thomas

 Printed Name:  Susan M. Thomas

 Title: Notary Public



 

My commission expires:  1-31-2020 

 

 





19

--------------------------------------------------------------------------------

 



EXHIBIT A -- REAL PROPERTY

 

1.Legal descriptions of real property in which the Mortgagor has a fee estate:

 

Jackson County, Minnesota

 

PARCEL A

Part of the SW1/4 of Sec. 16, T104N, R37W, Jackson County, Minnesota, lying
Southerly of the Southerly right of way line of the Union Pacific Railroad,
described as follows:

Beginning at an existing iron monument at the SE corner of the SW1/4 of said
Sec. 16; thence South 89°57’49” West, along the South line of said SW1/4, a
distance of 1031.09 feet; thence North 00°37’05” East, parallel with the West
line of said SW1/4, a distance of 275.02 feet; thence South 89°57’49” West,
parallel with the South line of said SW1/4, a distance of 1600.10 feet, to a
point on the West line of said SW1/4; thence North 00°37’05” East, along the
West line of said SW1/4, a distance of 593.98 feet; thence South 89°22’55” East
a distance of 412.00 feet; thence North 00°37’05” East, parallel with the West
line of said SW1/4, a distance of 400.00 feet; thence North 89°22’55” West a
distance of 412.00 feet, to a point on the West line of said SW1/4; thence North
00°37’05” East, along the West line of said SW1/4, a distance of 103.50 feet, to
a point on the Southerly right of way line of the Union Pacific Railroad; thence
North 76°38’53” East, along the Southerly right of way line of said Union
Pacific Railroad, a distance of 2706.70 feet, to a point on the East line of
said SW1/4; thence South 00°29’31” West, along the East line of said SW1/4, a
distance of 1995.89 feet, to the point of beginning.

 

AND ALSO:

 

That part of the S1/2 of the SW1/4 of Sec. 16, T104N, R37W of the Fifth
Principal Meridian, Jackson County, Minnesota, described as follows:  Commencing
at an existing iron monument at the Southeast corner of the SW1/4 of said
Section 16; thence South 89 degrees 57 minutes 49 seconds West, bearing based on
Jackson County Coordinate System, along the South line of the SW1/4 a distance
of 1031.09 feet to the POINT OF BEGINNING; thence North 00 degrees 37 minutes 05
seconds East, parallel with the West line of said SW1/4, a distance of 275.02
feet; thence South 89 degrees 57 minutes 49 seconds West, parallel with the
South line of said SW1/4, a distance of 1600.10 feet to a point on the West line
of said SW1/4; thence South 00 degrees 37 minutes 05 seconds West, along the
West line of said SW1/4, a distance of 275.02 feet to the Southwest corner of
said SW1/4; thence North 89 degrees 57 minutes 49 seconds East, along the South
line of said SW1/4, to the point of beginning.

 

EXCEPTING a part of the S1/2 SW1/4 of Sec. 16, T104N, R37W, Jackson County,
Minnesota, described as follows:  Commencing at an existing iron monument at the
SE corner of the SW1/4 of said Sec. 16; thence South 89°57’49” West, bearing
based on Jackson County Coordinate System, along the South line of said SW1/4 of
said Sec. 16, a distance of 1048.26 feet, to the point of beginning; thence
continuing South 89°57’49” West, along said South line, a distance of 503.33
feet; thence North 00°02’11” West a distance of 275.00 feet; thence North
89°57’49” East, parallel with the South line of said

20

--------------------------------------------------------------------------------

 



SW1/4, a distance of 246.59 feet; thence North 00°02’11” West a distance of
74.71 feet; thence North 89°57’49” East, parallel with the South line of said
SW/4, a distance of 256.74 feet; thence South 00°02’11” East a distance of
349.71 feet, to the point of beginning.

 

PARCEL B

Part of the SE1/4 of Sec. 16, T104N, R37W, Jackson County, Minnesota, described
as follows:

Beginning at an existing iron monument at the SW corner of the SE1/4 of said
Sec. 16; thence North 00°29’31” East, bearing based on Jackson County Coordinate
System, along the West line of the SE1/4 of said Sec. 16, a distance of 1995.89
feet, to a point on the Southerly right of way line of the Union Pacific
Railroad; thence North 76°38’53” East, along the Southerly right of way line of
said Union Pacific Railroad, a distance of 2701.22 feet, to a point on the East
line of the SE1/4; thence South 00°18’29” West, along the East line of said
SE1/4 a distance of 1799.88 feet; thence South 89°57’40” West, parallel with the
South line of said SE1/4, a distance of 593.49 feet; thence South 61°26’20” West
a distance of 545.54 feet; thence South 01°19’30” East a distance of 557.71
feet, to a point on the South line of said SE1/4; thence South 89°57’40” West,
along the South line of said SE1/4, a distance of 1575.92 feet, to the point of
beginning.

 

 

 

2.Legal descriptions of real property in which the Mortgagor has a leasehold
estate:

 

None.

 

 





21

--------------------------------------------------------------------------------

 



EXHIBIT B

 

1.The Original Mortgage as described in the first WHEREAS clause above is:

 

Instrument

Dated as Of

Recorded In

Recording Information

 

Real Estate Mortgage,

Assignment of Rents and Profits

and Fixture Financing Statement

 

July 29, 2014

 

Jackson Co.

 

October 9, 2014

Doc# A271878

Re-recorded

February 27, 2015

Doc# A272896

 

2.The Original Notes as described in the second WHEREAS clause above are:

 

Promissory Note No.

Note Date

Principal Amount

RI1304T01

July 29, 2014

$28,000,000.00

 

3.The “Obligations” as described in the Definitions section above include
without limitation the “Original Notes” as well as the following additional
promissory note(s):

 

Promissory Note No.

Note Date

Principal Amount

00090497T01*

 

$4,000,000.00

 

*Amends and Restates Note No. RI1304T01, shown in item 2 above, as subsequently
amended.

 

 

22

--------------------------------------------------------------------------------